                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                          Case No. 3:19-cv-1671

                     Plaintiff,                       IN ADMIRALTY

                             v.                       DECLARATION OF MICHAEL NOLAN
                                                      Q.C. IN SUPPORT OF EMERGENCY
Amis Integrity S.A., in personam and M/V              MOTION TO VACATE ARREST AND
AMIS INTEGRITY (IMO 9732412) her                      FOR ATTORNEYS’ FEES, COSTS, AND
engines, freights, apparel, appurtenances,            EXPENSES FOR WRONGFUL ARREST;
tackle, etc., in rem,                                 AND REQUEST FOR EXPEDITED
                                                      HEARING
                     Defendants.



          I, MICHAEL NOLAN, Q.C., declares as follows:

          1.         I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.

          2.         I am a self-employed Queen’s Counsel, practising from Quadrant Chambers,

10 Fleet Street, London EC4Y 1AU. I have been in practice as a barrister, specialising in
DECLARATION OF M. NOLAN Q.C. - Page 1
[Case No. 3:19-cv-1671]



{29293-00550375;2}
